Citation Nr: 9910301	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-27 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right knee/leg 
condition, including varicose veins.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
September 1943, with an additional period of inactive service 
in 1940.

This appeal arose from an August 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  The veteran testified at a personal 
hearing in December 1997; in January 1998, the hearing 
officer issued a decision which continued to deny his claim.  
In September 1998, the Board of Veterans' Appeals (Board) 
remanded this case for additional development.  The veteran 
was informed via a supplemental statement of the case in 
December 1998 that the denial of his claim was confirmed.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from a right knee/leg condition, including varicose 
veins, which can be related to his period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for a right knee/leg condition, 
including varicose veins.  38 U.S.C.A. §§ 101(24), 1101, 
1110, 1112, 1113, 1153, 1154(b), 5107(a) (West 1991); 
38 C.F.R. §§ 3.307, 3.306(a) & (b), 3.309 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1998).

The term "active military, naval, or air service" includes 
any period of inactive duty for training during which the 
individual concerned was disabled or dies from an injury 
incurred in or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991).  In the instant case, the veteran's 
period of inactive duty for training cannot be considered 
"active military, naval or air service" since the records 
do not show that he was disabled from an injury incurred in 
or aggravated in the line of duty.

The provisions of 38 U.S.C.A. § 1154(b) (West 1991) 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish service connection of a 
disease or injury.  This section provides:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such an 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.  38 U.S.C.A. 
§ 1154(b) (West 1991).

Before this provision applies, the Board must make a specific 
finding that the veteran was engaged in combat with the 
enemy.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding incurrence of an injury during service 
must be accepted as conclusive as to its actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is credible 
and consistent with the circumstances, conditions or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); Zarycki, supra, at 98.

After reviewing the service medical records, it would appear 
that the veteran was engaged in combat with the enemy.  This 
is supported by the statements made during his two periods of 
hospitalization that indicated that he had suffered from an 
anxiety neurosis brought on by exposure to bombing.  This 
would tend to indicate that he was a combat veteran.

The veteran submitted records from his period of inactive 
duty for training in 1940.  The August 1940 entrance 
examination was negative.  An examination conducted in 
November 1940 indicated that he had varicose veins in both 
legs.  He was disqualified for service due to a right 
inguinal hernia.

The veteran entered active service in January 1942; the 
entrance examination performed that same month revealed no 
musculoskeletal defects and no varicose veins.  The veteran 
was hospitalized at Halloran General Hospital in Staten 
Island, New York, after his return from overseas, for an 
anxiety neurosis.  He transferred to another facility in July 
1943.  These records did not show any varicose veins, and 
there were no joint deformities or limitation of motion of 
any joints found.

The veteran was examined by VA in January 1944.  He was 
provided an orthopedic examination, during which he denied 
having any current or past orthopedic complaints.  No 
disorders involving any of the joints were noted.  He stated 
that he had had varicose veins since childhood; however, the 
objective examination was within normal limits.

VA re-examined the veteran in January 1945 and October 1951.  
There were no orthopedic complaints and no varicose veins 
were present.

A private physician noted in June 1967 correspondence that he 
had been the veteran' physician for the last 28 years.  It 
was noted that the veteran had had a bilateral saphenous 
ligation because of severe varicose veins of both legs.  This 
condition was noted to be much better by the veteran, 
although by late evening he commented that he still had 
considerable swelling in the legs.

VA examined the veteran in April 1968.  He complained that 
his back and legs hurt all the time.  The objective 
examination found islands of tortuous varicosities of the 
greater saphenous circulation of both legs between the knees 
and ankles.  His right leg had swelling and edema, as well as 
a brawny discoloration of the leg below the mid-calf level.  
His right ankle measured 9 1/2 inches and the left measured 9 
inches.  The right knee measured 16 1/2 inches and the left 
measured 16 inches.  The varicosities measured 1/4 inch in 
diameter on either side.  These emptied readily on elevation 
and after a tourniquet was applied to the thigh on either 
side they re-filled slowly upon standing, indicating 
competency of the deeper circulation.  There was no evidence 
of either current or past ulceration.

A private physician noted in April 1972 that the veteran had 
severe degenerative arthritis of the knees.  He was provided 
a VA examination in May 1972.  His chief complaint was that 
his knees hurt.  He indicated that he had had surgery for 
varicose veins in 1964.  There was no evidence of recurrence 
of these veins and none were present during the examination.  
Aside from dryness of the skin of the lower extremities, his 
legs were normal.  The orthopedic examination found no 
limitation of motion of the right knee.  There was a slight 
grating sound heard on flexion and extension.  The x-ray 
showed early degenerative changes associated with slight 
narrowing of the medial knee joint space.  The diagnosis was 
degenerative arthritis of the right knee.

In August 1997, the veteran submitted a statement from a 
service comrade.  He stated that he had served in the same 
infantry unit, although in a different regiment, as the 
veteran.  He indicated that between March 17 and 23, 1943, 
they were on a forced march in North Africa, heading to the 
fighting around Tunisia.  The veteran developed leg problems 
for which he had to be hospitalized at a field hospital.  He 
was then sent to a service company, but was injured in an air 
raid and had to be sent home.  

The veteran submitted a statement in December 1997, wherein 
he indicated that he had been discharged from the National 
Guard in 1940 because of disability (the objective records 
previously noted indicated that he had been disqualified from 
service due to a right inguinal hernia).  He indicated that 
on the second day of a forced march in North Africa he 
collapsed and could not get up (the service medical records 
referred to two "black out" episodes that lasted for two to 
three days each after he was exposed to bombing; he was 
subsequently diagnosed with anxiety).  He stated that a medic 
was called for, who cut away his pants legs, to reveal legs 
that were swollen and blue and whose skin had split in 
several places.  He was sent to the rear, where he was 
assigned to a company that was responsible for guarding and 
shipping prisoners of war to the United States.  He stated 
that a physician (who is now deceased) had told him in the 
1950's that his leg problems were due to poor circulation 
that had been caused by vein damage.  

May to September 1997 treatment records from the Mississippi 
Sports Medicine and Orthopaedic Center noted on March 5 that 
the veteran had a long history of bilateral knee pain, which 
was worse on the right.  While the knee did not hurt all the 
time, it was troublesome with stair climbing and would 
occasionally wake him up at night.  The physical examination 
found some venous stasis disease with some atrophic changes 
and a little dependent edema distally.  He was noted to have 
a history of varicose veins.  Range of motion of the right 
knee was from 10 to 105 degrees.  A varus deformity was 
present.  An x-ray showed bone on bone articulation of the 
medial compartment with osteophyte formation and involvement 
of the patellofemoral joint.  He indicated that he wanted a 
total right knee replacement.  In May 1997, another private 
physician performed ascending and descending venograms and 
cleared the veteran vascularly for surgery.

The veteran testified at a personal hearing in December 1997.  
He again recounted having collapsed during a forced march in 
1943, after which his legs swelled and turned blue.  He 
indicated that a private physician, after the veteran had 
described the event to him, had recorded that his current 
circulation problems were related to this forced march.

Based upon the information provided by the veteran during his 
personal hearing testimony, this case was remanded for 
additional development.  Numerous private treatment records 
developed between 1990 and 1998 were obtained.  A notation 
from September 1995 noted his complaints of slipping, 
swelling, locking and grinding of the knees, which he stated 
had begun in 1943.  During the objective examination he did 
not report any pain, swelling or instability.  Crepitus was 
present.  Extension was -1 and flexion was to 120 degrees.  
March 1997 to June 1998 records from B. Johnson, M. D., 
included an evaluation performed in December 1997, six months 
following his total right knee replacement.  He displayed 
full extension and flexion to 120 degrees.  An x-ray showed 
good fixation of the components.  On June 3, 1998, it was 
commented that his right knee replacement was doing great.  
He had full extension, flexion to 120 degrees and minimal 
discomfort.  These extensive records also displayed treatment 
for various unrelated medical conditions, as well as 
treatment for anxiety and depression.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the evidence of record indicates that 
the veteran currently suffers from degenerative arthritis in 
the right knee.  Therefore, the requirement of the existence 
of a current disability for the establishment of a well 
grounded has been met.  See Caluza, supra.  However, the 
objective evidence does not show that the veteran suffered 
from a right knee or leg injury during service.  While he has 
stated that such an injury occurred, and while a service 
comrade (who was not in the same regiment as the veteran) 
indicated that the veteran had experienced some type of leg 
problem in March 1943, the objective evidence of record 
clearly refutes these allegations (while the veteran, as a 
combat veteran, may use satisfactory lay evidence of the 
incurrence of an injury, entitlement to service connection 
may be rebutted by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b)).  In this case, the service 
medical records indicated that the veteran had been 
hospitalized in service after suffering from two "black 
out" episodes which occurred after being exposed to bombing 
attacks; he was subsequently diagnosed with an anxiety 
neurosis.  Neither hospitalization in service referred to any 
complaints about the right knee/leg and the physical 
examinations were within normal limits.  Moreover, the 
veteran denied during a January 1944 VA examination having 
any history of any orthopedic injuries.  Thus, it is found 
that the evidence does not support a finding that the veteran 
suffered from any right knee/injury in service.  As a 
consequence, the requirement of the existence of a disease or 
injury in service has not been established.  See Caluza, 
supra.  Since the veteran has failed to establish that any 
right knee/leg injury was incurred in service, the question 
of a relationship between such an injury and his currently 
diagnosed right knee arthritis has been rendered moot.  
Moreover, the veteran has not presented any objective 
evidence that would tend to show that his right knee 
arthritis had manifested to a compensable degree within one 
year of his separation from service.  In fact, arthritis was 
not objectively demonstrated until 1972, some 30 years 
following his discharge.

The veteran has also alleged that he suffers from varicose 
veins as a result of his service.  A review of the objective 
records clearly indicates that any varicose veins existed 
prior to his active period of duty.  A November 1940 National 
Guard examination noted the presence of bilateral varicose 
veins.  During the January 1944 VA examination, he admitted 
that he had had varicose veins since childhood.  Therefore, 
the evidence supports a finding that this condition existed 
prior to his entry onto active duty.  However, service 
connection could still be awarded if the objective evidence 
established that this preexisting disorder was aggravated by 
his period of service.  Unfortunately, the veteran has not 
presented any evidence that would tend to suggest such an 
aggravation.  On the contrary, the evidence fails to show 
that these varicose veins worsened during his period of 
service.  The service medical records make no mention of 
varicose veins and VA examinations conducted in January 1944, 
January 1945 and October 1951 specifically noted that 
varicose veins were not present.  In fact, this disorder is 
not mentioned until 1967, and a May 1972 VA examination 
indicated that he had had surgery performed in 1964 (20 years 
after his separation).  The silence of the service medical 
records and those records developed after service (until the 
1960's) argues against a finding that his preexisting 
varicose veins worsened during service.

In conclusion, it is found that the veteran has failed to 
present evidence of a well grounded claim for service 
connection for a right knee/leg condition, including varicose 
veins.


ORDER

Service connection for a right knee/leg condition, including 
varicose veins, is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

